DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Claim Interpretation
	Applicants amendments utilize the transitional phrase “consisting of” in the body of the claim. From MPEP 2111.03:
When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendments to the claim(s) reciting the limitation “active agent” do not find support in the specification as originally filed. The specification recites an “active material” [0025], an “active ingredient” [0029] and “active fertilizers” [0030]. The broadest reasonable interpretation of “active agent” is a chemical agent capable of activity. The claims and Specification as originally filed disclose, for example, a fertilizer granule in combination with the “agent” [0030] and “active fertilizers” [0030]. Therefore the definition of metabolites as “active agents” is inconsistent with what is described in the specification. For the purposes of examination the term “active agent” is interpreted as “a microbial metabolite” [Specification, 0041-0044].
Claim 9 recites a range: “wherein the granule coated is a plant fertilizer and wherein the agent is coated onto the granule at a level of from 0.2 to 20 microliters of at least one microbial metabolite per gram of granule”. Paragraphs [0021], [0023], [0026] and [0027] of the Specification as originally filed describes specific application for 1- octen-3-ol and 6PP at values of 0.2, 0.7, 2, or 20 p|/seed or urea fertilizer. The application as originally filed does not describe application of the recited agents within the broader range to any granule.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siepe et al. (US Patent Publication No. 2019/0230937 A1), effectively filed 02/09/2016.

In regard to claim 1, Siepe et al. disclose a method for enhancing of plants (e.g. application of biopesticides having plant growth promoting and/or yield enhancing activity) [Paragraph 0071] comprising the steps of:
providing an active agent (e.g. microbial metabolite/biopesticide from group L4) [Paragraph 0080];
applying the active agent to one or more locations in, on, around, proximal to or by a plant, a plant seed, a plant crop, or a plant root (e.g. as a seed treatment and soil application) [Paragraph 0353], wherein the application occurs at the location at a level sufficient to increase at least one of plant root development, plant growth, plant yield, resistance to drought, or plant disease resistance (e.g. with beneficial effects such as pesticidal activity (i.e. resistance to pests) and improvement of plant health) [Paragraph 0100];
wherein the active agent consists of one or more microbial metabolites (e.g. microbial metabolite/biopesticide from group L4) [Paragraph 0080] such as 1-octen-3-ol [Paragraph 0064], wherein the metabolite is applied separately (e.g. the active agent consists of the metabolite/biopesticide, and excludes other elements) [Paragraph 0381];
and wherein the claim scope is not limited by claim language that makes optional but does not require steps to be performed (e.g. wherein the agent is, optionally, sequestered in a cyclodextrin complex).

In regard to claim 3, Siepe et al. disclose a composition particularly suitable for application to plants like corn and leguminous plants such as soybean [Paragraph 0081] or squashes [Paragraph 0270-0271].

In regard to claim 5, Siepe et al. disclose microbial metabolites produced from microorganisms selected from microbial pesticides [Paragraph 0096] that includes Trichoderma species (e.g. eukaryotic source) such as T. harzianum [Paragraph 0074, last line] and the metabolites produced from microorganisms [Paragraph 0100] selected from microbial pesticides that includes Bacillus (e.g. prokaryotic source) species [Paragraph 0061, lines 4-6].

In regard to claim 7, Siepe et al. disclose stabilizing the agent by sequestering in a cyclodextrin complex (e.g. a preferred growth media comprising cyclodextrin) [Paragraph 0237].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Siepe et al. (US Patent Publication No. 2019/0230937 A1).

	In regard to claim 2, Siepe et al. disclose applying the metabolite agent (e.g. active component) to a seed, such as 1-octen-3-ol [Paragraph 0064], preferably from 5 to 100g per 100 kg of plant propagation material (preferably seeds) (e.g. at a ratio of agent: material 1:20000 – 1:1000 ; 5-100g/100,000g) [Paragraph 0371] which one of skill in the art would understand overlaps with the claimed range (e.g. a ratio of 1:5000 – 1:50, calculated as 0.2-20 microliters of the agent and 1 unit of the seed/granule, with the proviso that seed size varies). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

In regard to claims 8-9, Siepe et al. disclose wherein the agent is coated onto a granule prior to being applied around, proximal to or by a plant, a plant seed, a plant crop, or a plant root, wherein the granule coated is a plant fertilizer (e.g. suitable solid carriers include fertilizers) [Paragraph 0325] and wherein the agent is coated onto the granule (e.g. plant propagation material) at a level of from 0.2 to 20 microliters of at least one microbial metabolite per gram of granule [Paragraph 0371], see discussion in rejection of claim 2 regarding overlapping ranges.

Response to Arguments
The rejection (12/08/2021) of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendments to the claim.

Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.

Applicant’s arguments (Pg. 8) with respect to the rejection of the claims based on the Lorito reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue (Pg. 7) the amendments to the claims are recited in closed form with respect to the composition of the agent since it uses the language “consisting of”. Applicants amendments utilize the transitional phrase “consisting of” in the body of the claim. From MPEP 2111.03:
When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole.

Applicant argues (Pg. 8) the Siepe reference requires mixtures comprising isolated bacterial strain, which is a member of the genus Paenibacillus and the closed language of the amended claim(s) restricts the agent to only those listed in the claim. This argument is not persuasive. In response to this amendment, the Examiner cites Siepe et al. as disclosing a method wherein the metabolite is applied separately (e.g. the active agent consists of the metabolite/biopesticide, and excludes other elements) [Paragraph 0381].

Applicant argues (Pg. 9) Siepe does not teach any use of a cyclodextrin complex to sequester the metabolites. This argument is not persuasive. Siepe discloses isolating the culture from the growth media for use in the composition [Paragraph 0233]. Isolated culture is at least 60% free from growth media [Paragraph 0233]. Therefore, the use of a cyclodextrin growth media would necessarily result in an agent in which cyclodextrin is present in amounts up to 40% based on the teachings of Siepe. Applicant further argues cyclodextrin is listed in a “laundry list” among other growth media. This argument is not persuasive. A list-type disclosure of all possible growth media anticipates all the listed components (Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1376 (Fed. Cir. 2005) (rejecting "the notion that [a compound] cannot anticipate because it appears without special emphasis in a longer list").

Applicant argues (Pg. 10) Siepe does not disclose the ranges in claims 2 and 9. This argument is not persuasive. Siepe et al. disclose applying the metabolite agent (e.g. active component) to a seed, such as 1-octen-3-ol [Paragraph 0064], preferably from 5 to 100g per 100 kg of plant propagation material (preferably seeds) (e.g. at a ratio of agent: material 1:20000 – 1:1000 ; 5-100g/100,000g) [Paragraph 0371] which one of skill in the art would understand overlaps with the claimed range (e.g. a ratio of 1:5000 – 1:50, calculated as 0.2-20 microliters of the agent and 1 unit of the seed/granule, with the proviso that seed size varies).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        May 6, 2022